Citation Nr: 0303246	
Decision Date: 02/25/03    Archive Date: 03/05/03	

DOCKET NO.  94-45 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for edema of the lower 
extremities, to include as secondary to a service-connected 
disability. 

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
disability. 

3.  Entitlement to service connection for osteoarthritis of 
both hips and both knees, to include as secondary to a 
service-connected disability. 

4.  Entitlement to an increased rating for left lower 
extremity stress syndrome, currently evaluated as 10 percent 
disabling. 

5.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to July 1987.  

This matter arises from various rating decisions rendered 
since June 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, that denied 
the benefits now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

The Board remanded the case to the RO in May 1998 for further 
action and adjudication.  That was accomplished, and the case 
was returned to the Board in July 2002 for further appellate 
consideration.  

During the appellate process, the veteran requested a video 
conference hearing before a member of the Board.  Such a 
hearing was conducted before the 


undersigned on July 17, 2002; a transcript of that proceeding 
is of record.

Pursuant to former 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the appellant or representative which 
was accepted by the Board under the provisions of 38 C.F.R. 
§ 20.1304(a) and (b), as well as any such evidence referred 
to the Board by the originating agency under 38 C.F.R. 
§ 19.37(b), was required to be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless that procedural 
right was waived by the appellant or representative, or 
unless the Board determined that the benefit, or benefits, to 
which the evidence related could be fully allowed on appeal 
without such referral.  

On January 23, 2002, final rules were published in the 
Federal Register amending the Board's Appeals Regulations and 
Rules of Practice to permit the Board to obtain evidence, 
clarify the evidence, cure a procedural defect, or perform 
any other action essential for a proper appellate decision in 
any appeal properly before it without having to remand the 
appeal to the agency of original jurisdiction.  The new rules 
also permit the Board to consider additional evidence without 
having to refer the evidence to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  In particular, 38 C.F.R. 
§ 20.1304 was amended by removing paragraph (c) in its 
entirety.

The rule changes and amendments made by 67 Fed. Reg. 3099 
(Jan. 23, 2002), were effective as of February 22, 2002.  The 
amendments apply to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, and to 
appeals pending, whether at the Board, the United States 
Court of Appeals for Veterans Claims, or the United States 
Court of Appeals for the Federal Circuit, on February 22, 
2002.  Also, as stated in the Supplementary Information that 
accompanied the final amendments, these rules and rule 
changes apply "to all pending appeals."  67 Fed. Reg. 3099, 
3103-104.  The veteran submitted additional evidence to the 
Board on July 24, 2002.  The Board will consider it 
accordingly.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  Edema of the left lower extremity currently experienced 
by the veteran is not a disability, but rather a symptom of 
the veteran's service-connected left lower extremity stress 
syndrome.

3.  Edema of the right lower extremity is not related to 
injury or disease in military service or to a service-
connected disability.

4.  The low back disability claimed by the veteran is not 
related to injury or disease in military service or to a 
service-connected disability.  

5.  The presence of osteoarthritis of the hips and knees has 
not been demonstrated.

6.  Symptomatology associated with left lower extremity 
stress syndrome is limited to subjective complaints of pain 
and periodic edema without evidence of either fracture or 
displacement of the left femur, tibia, or fibula, or 
impairment/limitation of motion of the left leg joints.  

7.  The veteran's service-connected duodenal ulcer currently 
is asymptomatic.


CONCLUSIONS OF LAW

1.  Edema of the left lower extremity is not a separately 
ratable disability.  38 U.S.C.A. § 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.14 (2002).  

2.  A disability of the right leg manifested by edema was not 
incurred in, or aggravated by, active military service; nor 
is it etiologically related to a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

3.  A low back disability was not incurred in, or aggravated 
by, active military service; nor is it etiologically related 
to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

4.  Osteoarthritis of the hips and knees was not incurred in, 
or aggravated by, active military service, may not be 
presumed to have been so incurred, and is not etiologically 
related to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

5.  Left lower extremity stress syndrome is not more than 
10 percent disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.41, 4.71a, Diagnostic Code (DC) 5257 
(2001).  

6.  Duodenal ulcer is not more than 10 percent disabling 
under applicable schedular criteria.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.114, 
DC 7305 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate her claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 


reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran and her 
representative of evidence and information necessary to 
substantiate her claims, and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was issued a statement of 
the case, as well as supplemental statements of the case, 
that informed her of the evidence used in conjunction with 
her claims, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  In 
addition, by letter dated February 16, 2001, the RO notified 
her of the impact of the VCAA on her appeal, of VA's duty to 
assist her in obtaining evidence for her claims, what the 
evidence must demonstrate, and which evidence VA will acquire 
on the veteran's behalf, as opposed to that evidence or 
information that it was the veteran's responsibility to 
submit.  The veteran was also given an opportunity to submit 
additional evidence in support of her claims, and was 
furnished a personal hearing before the undersigned, at which 
time she was permitted to offer additional testimony and 
evidence regarding the issues now on appeal.  Thus, she was 
provided adequate notice as to the evidence needed to 
substantiate her claims.  The record indicates that all 
relevant facts have been 


properly developed, and that all evidence necessary for an 
equitable disposition of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the relatively narrow 
questions of law and fact on which this case turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the claims.  

II.  Entitlement to Service Connection for Edema of the Lower 
Extremities, 
To Include as Secondary to a Service-Connected Disability

The veteran contends that she experiences edema of the lower 
extremities as a result of her service-connected left lower 
extremity stress syndrome.  At her personal hearing before 
the undersigned in July 2002, she stated that her extremities 
swell following repetitive physical actions, and that she has 
been on various medications for swelling of the lower 
extremities for approximately 16 years.  She testified that 
various medical providers have indicated that the edema is 
related to her service-connected left lower extremity stress 
syndrome.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1131.  In addition, 
service connection may be granted for any disability noted 
during military service and for which continuity of 
symptomatology is demonstrated thereafter, either through the 
submission of medical evidence or lay evidence, if the 
disability is of the type as to which lay evidence is 
competent to identify its existence.  See 38 C.F.R. § 3.303; 
see also Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Alternatively, service connection may be granted for any 
disability that is proximately due to, or the result of, a 
service-connected disability (see 38 C.F.R. § 3.310(a)), or 
if the disability claimed has been aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service medical records indicate that the veteran experienced 
edema of the legs during service; however, although left 
lower extremity stress syndrome was diagnosed, no disability 
of the right leg was found.  Conversely, during both private 
and VA medical treatment and examination conducted in 1998, 
the veteran's lower extremities were noted to be within 
normal limits.

The veteran underwent a VA orthopedic examination in February 
1999.  She indicated that she experienced daily pain in her 
left lower extremity, as well as pain in the right lower 
extremity.  She indicated that it was not so much a muscle 
pain, but was more of a deep bone pain.  She stated that she 
experiences swelling in both of her lower extremities.  She 
also indicated that she was not taking any pain medications 
at that time.  No clinical findings referable to the 
veteran's service-connected left lower extremity stress 
syndrome were observed.  Similarly, during a VA examination 
conducted in April 2001, the examiner indicated that there 
was no evidence of edema of the left lower extremity.

The veteran has indicated in both her statements and her 
testimony that she experiences sporadic edema of the lower 
extremities.  The Board does not doubt the veteran's 
veracity.  Nor does the presence or absence of edema affect 
the disposition of her claim.  With regard to edema of the 
left lower extremity, the Board notes that this was a symptom 
of her service-connected left lower extremity stress syndrome 
first observed during military service.  Edema, in and of 
itself, is not a disability; instead, it is a symptom of an 
underlying disability.  See Dorland's Illustrated Medical 
Dictionary, 27th ed. (1988) at 530.  The RO took this into 
account when it initially evaluated the underlying 
disability.  To hold now that edema associated with the 
veteran's left lower extremity is a "disability" separate and 
apart from the veteran's left lower extremity stress syndrome 
would effectively result in pyramiding.  See 38 C.F.R. 
§ 4.14.  To this extent, the evaluation of different 
manifestations of the same disability is to be avoided.  Id.  
As such, notwithstanding the sporadic edema of the left lower 
extremity experienced by the veteran, service connection for 
edema as a separate disability entity is not warranted for 
the reasons already stated.  

The remaining question is whether edema of the veteran's 
right lower extremity, as described by the appellant, is 
indicative of an underlying disability for which service 
connection can be granted.  The record indicates that the 
veteran also experienced swelling of the right lower 
extremity while in military service.  However, this 
apparently resolved rather quickly.  No underlying disability 
associated with the right leg was diagnosed.  During a 
physical examination conducted in March 1987 in conjunction 
with the veteran's discharge from military service, the lower 
extremities were noted to be within normal limits.  On a 
Report of Medical History completed by the veteran at that 
time, she did not indicate any complaints regarding edema of 
the right lower extremity.  No underlying disability 
associated with the veteran's right lower extremity resulting 
in edema has been diagnosed since her discharge from military 
service.  Absent a diagnosis of a disability of the right 
lower extremity resulting in edema either in service or post 
service, service connection is not warranted.  

In sum, the sporadic edema of the left lower extremity 
experienced by the veteran already has been acknowledged as 
symptomatic of her service-connected left lower extremity 
stress syndrome, while edema of the right lower extremity has 
not been shown to be indicative of an underlying disability 
for which service connection can be granted.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.310.  

III.  Entitlement to Service Connection for a Low Back 
Disability

The veteran contends that she developed a low back disability 
as a result of injuries sustained during military service.  
Alternatively, she contends that such a disability developed 
as a result of her service-connected left lower extremity 
stress syndrome.  The provisions of 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.310(a) are incorporated herein by 
reference.  So, too, are the tenets of Savage, 
10 Vet. App. 495 and Allen, 7 Vet. App. 439.

The veteran's service medical records reflect complaints of 
low back pain during military service.  At the time of her 
discharge therefrom, chronic low back pain was 


diagnosed.  However, this appears to have been based upon a 
history related by the veteran rather than upon clinical 
findings.  Service medical records are negative for any 
clinical findings regarding a low back disability.  

During a VA physical examination conducted in April 1994, 
scoliosis, degenerative lumbosacral spine disease with 
evidence of L5 nerve root involvement was diagnosed.  The 
examiner offered no opinion regarding the etiology of the 
clinical findings recorded.  Then, during a VA physical 
examination conducted in May 1995, no evidence of 
thoracolumbar scoliosis was found.  Chronic low back pain 
unsupported by clinical findings also was diagnosed.  The 
examining physician indicated that there was quite a bit of 
psychological overlay regarding the veteran's orthopedic 
complaints. 

The veteran then was afforded a special VA orthopedic 
examination in February 1999.  The examiner indicated that 
the veteran does not have any clinically observable 
scoliosis, but paraspinal muscle tenderness was observed.  
The examiner indicated that, after examining the veteran and 
reviewing her claims file, he did not believe that pathology 
associated with the veteran's back was etiologically related 
to her service-connected left lower extremity stress 
syndrome.  

At her personal hearing before the undersigned, the veteran 
indicated that she believed that her low back problems were 
associated with her service-connected disability.  She based 
her opinion on information that had been furnished to her 
over the years by various health care professionals. 

Neither the clinical evidence of record nor the veteran's 
contentions indicate that the veteran developed a low back 
disability, variously diagnosed as scoliosis and degenerative 
joint disease, either as a result of military service or as a 
result of her service-connected left lower extremity stress 
syndrome.  In fact, the only medical opinion of record in 
this regard indicates the contrary to be true.  Moreover, 
because of the length of time between the veteran's discharge 
from military service and 


clinical findings regarding any type of back abnormality, the 
provisions of 38 C.F.R. § 3.303, 3.307, and 3.309 have not 
been met in this case.  The Board recognizes that the 
appellant is convinced that problems with her back are 
related to military service and to her service-connected left 
lower extremity stress syndrome.  However, the appellant is a 
layperson, and as such is not qualified to render a medical 
opinion regarding the etiology of any given disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because of 
the lack of clinical evidence indicating a nexus between 
either the veteran's military service or her service-
connected left lower extremity stress syndrome and any back 
abnormality clinically observed, there is no basis upon which 
to predicate a grant of the benefit sought on appeal.  

IV.  Entitlement to Service Connection for Osteoarthritis
Of Both Hips and Knees, to Include as Secondary to
a Service-Connected Disability

The veteran contends that she developed osteoarthritis of the 
hips and knees as a result of injuries sustained during 
military service.  Alternatively, she contends that these 
disorders developed as a result of her service-connected left 
lower extremity stress syndrome.  Again, the provisions of 
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310(a) are 
incorporated herein by reference.  So, too, are the tenets 
previously referred to in Savage, 10 Vet. App. 495, and 
Allen, 7 Vet. App. 439.  

The veteran's service medical records are negative for 
complaints or findings referable to osteoarthritis of either 
the hips or the knees.  X-rays of the lower extremities and 
hips taken while the veteran was on active duty were within 
normal limits.

During a VA orthopedic examination conducted in April 1994, 
mild degenerative joint disease of the left hip was 
diagnosed.  However, VA X-rays of the left hip taken during 
the following month were within normal limits.  During that 
same 


year, trochanteric bursitis of the left hip was diagnosed by 
both VA and private physicians.  The latter diagnosis was 
confirmed during a VA examination conducted in April 2001.  
Again, X-ray studies of the left hip were within normal 
limits, and greater trochanteric bursitis was diagnosed.  

At her personal hearing before the undersigned, the veteran 
conceded that her clinical records did not reflect a 
diagnosis of osteoarthritis, and that she had never been 
informed that she had arthritis of either the knees or of the 
hips.  Instead, she contended that she had been informed 
verbally by various health care professionals that she had a 
degenerative bone disease.  

The Board has carefully considered the veteran's contentions 
with regard to the disability claimed.  However, the record 
simply does not reflect clinical evidence of the presence of 
either osteoarthritis of the hips or the knees.  Absent a 
"disability," service connection simply is not warranted.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The Board is 
cognizant of the fact that the appellant truly believes that 
she suffers from the disability claimed.  However, it again 
must be remembered that the appellant is a layperson, and is 
not qualified to render a medical opinion regarding either 
the etiology or, for that matter, the existence of any given 
disability.  See Espiritu, 2 Vet. App. 492.

V.  Entitlement to an Increased Rating for Left Lower 
Extremity Stress Syndrome

The veteran contends that her service-connected left lower 
extremity stress syndrome is more severe than currently 
evaluated.  She cites pain and weakness in this regard. 

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2002).  Where entitlement to service connection has been 
established and an increase in the disability rating is at 
issue, the present level of 


disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  This is so, despite the fact that 
a given disability must be viewed in relation to its entire 
history.  See 38 C.F.R. § 4.1 (2002); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Finally, when 
an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  

With regard to the musculoskeletal system, the intent of the 
applicable provisions of 38 C.F.R. Part 4 is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable or malaligned joints to assign at 
least a minimum compensable rating for the joint or joints 
affected.  See 38 C.F.R. § 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  The latter regulation 
contemplates and incorporates the provisions of 38 C.F.R. 
§§ 4.10 and 4.40.  In this context, the veteran's left lower 
extremity stress syndrome has been evaluated pursuant to the 
provisions of 38 C.F.R. § 4.71a, DC 5257.  Therein, recurrent 
subluxation or lateral instability of the knee that results 
in "slight" impairment shall be evaluated as 10 percent 
disabling.  A 20 percent disability rating is not warranted 
unless such symptomatology results in "moderate" disability.  
It is within this context that the facts must be examined.

The veteran originally injured her left leg during a fall 
while marching in formation while in military service.  Left 
leg pain and swelling, along with occasional numbness and 
weakness, resulted.  X-rays of the left lower extremity were 
negative for any abnormalities, including fractures.  A 
subsequent bone scan was performed; this did not indicate the 
presence of any stress fractures or any other significant 
stress reactions in the left lower extremity.  Neurological 
examination of the left lower extremity was within normal 
limits, as was strength in all muscle groups 


except the left quadriceps where some giveaway or breakaway 
strength was lacking.  Left lower extremity stress syndrome 
was diagnosed.  

The veteran underwent a VA examination of the left lower 
extremity in December 1987.  She complained of pain in the 
left leg from the foot to the hip.  However, examination of 
the various joints of the left leg was within normal limits.  
The left knee was nontender and nonswollen; the veteran had 
full extension of that joint, while flexion was limited to 
125 degrees.  No abnormalities of either the left ankle or 
left hip were apparent to the examining physician.

The veteran again underwent a VA medical examination of the 
left lower extremity in May 1994.  She reported a history of 
left femur and left tibial stress fractures in service to the 
examining physician.  During examination, neither her tibia 
nor her femur was tender to palpation.  Neurological testing 
was within normal limits, and strength in the left lower 
extremity also appeared to be normal.  X-rays taken of the 
left femur, tibia, and fibula all were within normal limits.  
Old femoral and tibial stress fractures were diagnosed based 
upon the history given by the veteran.  

During private medical treatment received by the veteran in 
May 1998, her extremities were noted to be within normal 
limits.  Similarly, during a VA physical examination 
conducted later that year, the veteran was noted to have a 
normal gait with no abnormalities and no tenderness in the 
left lower extremity.  Again, X-rays taken reflected no 
evidence of a fracture or displacement of any of the bones of 
the left lower extremity.

The veteran again underwent a VA examination of the left 
lower extremity in February 1999.  She complained of daily 
pain in her left side that begins in the region of the low 
back and goes down the left leg into the left ankle.  During 
physical examination, no specific points of maximal 
tenderness in the left lower extremity were apparent.  Range 
of motion of the left knee was within normal limits.  No knee 
effusion was apparent; nor was any other abnormality 
associated 


with the left lower extremity.  The examiner indicated that 
he did not find anything clinically evident regarding the 
veteran's history of tibia/fibula injury.  He further 
indicated that the left lower extremity was doing well 
anatomically from an orthopedic standpoint, and that he could 
not explain the pain that the veteran indicated she 
experienced in that extremity.  Instead, he believed that her 
problems may be the result of osteoporosis.

VA again examined the veteran's left lower extremity in April 
2001.  She indicated that she had "constant" left lower 
extremity pain with occasional giving way.  The examiner 
observed full range of motion of the left knee without 
ligamentous laxity, swelling, patellofemoral pain, patellar 
hesitation, or meniscal signs.  Similarly, the veteran's 
tibia was not painful to palpation.  Her left ankle had 
normal and full range of motion without evidence of swelling.

The veteran testified at a video conference hearing before 
the undersigned in July 2002.  She indicated that repetitive 
physical actions resulted in swelling in the left lower 
extremity, and that she had been on a variety of medications 
during the prior 16 years to deal with this.  She also 
reported a history of fractures of the left femur, tibia, and 
hip during service.  She submitted photographs of typical 
fractures associated with those bones that she had taken from 
a medical text.  She insisted that she had experienced 
similar fractures during her aforementioned fall while on 
active duty.  She previously submitted statements from third 
parties who, in the aggregate, confirmed that the veteran had 
complained of pain associated with her left lower extremity 
in the past, and that this first became apparent following 
her release from active duty.

Symptomatology associated with the veteran's service-
connected left lower extremity stress syndrome is no more 
than slight in nature.  It does not appear to adversely 
affect either the strength or range of motion of her left 
knee or her left ankle.  Instead, the only symptomatology 
associated with this disability appears to be intermittent 
edema and subjective complaints of pain.  As such, a higher 


disability evaluation is not warranted under the applicable 
provisions of 38 C.F.R. § 4.71a, DC 5257.  Parenthetically, 
because this disability has been evaluated by analogy, it 
should be noted that there does not appear to be any other DC 
in 38 C.F.R. Part 4 that would afford a higher disability 
evaluation for current symptomatology associated with the 
veteran's left lower extremity stress syndrome.  In reaching 
this conclusion, the Board has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the tenets of 
DeLuca, 8 Vet. App. 206-207.  However, there does not appear 
to be any functional loss associated with the disability at 
issue (see 38 C.F.R. § 4.40), or any reduction in the normal 
excursion of movements in different planes associated with 
the applicable joints in the lower extremity (see 38 C.F.R. 
§ 4.45); instead, the primary symptomatology seems to be the 
veteran's subjective complaints of pain during repetitive 
motions.  Thus, there is no reasonable basis upon which to 
predicate a grant of the benefit sought under applicable 
schedular criteria.  

Alternatively, a rating in excess of that currently assigned 
for the veteran's left lower extremity stress syndrome may be 
granted if it is demonstrated that such disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002).  There is no 
indication that this disability has required hospitalization 
since the veteran's discharge from military service.  
Moreover, there is no indication that this disability has 
compromised the veteran's ability to work beyond that 
contemplated by the applicable schedular provisions.  Absent 
evidence of either marked interference with employment or 
frequent periods of hospitalization for this disability, 
there is no basis to conclude that it is more serious than 
that contemplated by the aforementioned schedular provisions.  
Thus, the failure of the RO to submit the case for 
consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  



VI.  Entitlement to an Increased Rating for Duodenal Ulcer

The veteran contends that her service-connected duodenal 
ulcer is more severe than currently evaluated.  She cites 
periodic flare-ups in support thereof.  

The provisions of 38 U.S.C.A. § 1155 and 38 C.F.R. Part 4 are 
incorporated herein by reference.  So, too, are the 
provisions of 38 C.F.R. §§ 4.1, 4.7, as well as the tenets of 
Francisco, 7 Vet. App. 55, 58 and Schafrath, 1 Vet. App. 589, 
594.  

In addition, a duodenal ulcer shall be evaluated as 
10 percent disabling when symptomatology is mild in nature; 
this equates to recurring symptoms once or twice yearly.  To 
warrant a higher evaluation, recurring episodes of severe 
symptoms 2 or 3 times a year averaging 10 days in duration or 
with continuous moderate manifestations must be present.  

The veteran was diagnosed as suffering from a duodenal ulcer 
during military service.  However, during a VA 
gastrointestinal examination conducted in December 2000, no 
evidence of significant pathology in the duodenum or stomach 
was observed.  In April of the following year, the veteran 
complained of pain in her epigastrium.  However, 
gastroesophageal reflux disease was noted to be the cause.  
The physician concluded that the gastroesophageal reflux 
disease experienced by the veteran was less likely a 
manifestation of duodenal ulcer.  He based his opinion on his 
clinical findings and the report of the upper GI series that 
had been conducted in December 2000.  He concluded that "it 
is very less likely [sic] that the patient currently has any 
stomach or duodenal ulcer disease."

Although the veteran has been diagnosed with duodenal ulcer 
in the past, current clinical evidence indicates that this 
disability has resolved.  Given that it now is asymptomatic, 
a rating in excess of the 10 percent currently assigned is 
not warranted under applicable schedular provisions.  See 
38 C.F.R. § 4.114, DC 7305.  


Moreover, because this disability has not resulted in marked 
interference with employment or frequent periods of 
hospitalization, the provisions of 38 C.F.R. § 3.321(b)(1) 
are inapplicable.  Accordingly, the Board finds no basis upon 
which to predicate a grant of the benefit sought.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).




ORDER

Service connection for edema of the lower extremities as a 
separate disability entity is denied. 

Service connection for a low back disability is denied.

Service connection for osteoarthritis of the hips and knees 
is denied.

An increased rating for left lower extremity stress syndrome 
is denied.

An increased rating for duodenal ulcer is denied.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

